Citation Nr: 0514918	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  04-04 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for a duodenal ulcer, 
status post Billroth II procedure with antrectomy and 
bilateral vagotomy, status post gastric resection with 
conversion to Roux-en-Y gastrojejunostmy and a hiatal hernia, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an effective date prior to September 29, 
2002, for the award of a 40 percent rating for a duodenal 
ulcer, status post Billroth II procedure with antrectomy and 
bilateral vagotomy, status post gastric resection with 
conversion to Roux-en-Y gastrojejunostmy and a hiatal hernia 
(stomach disorder).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran performed verified active duty service from July 
1972 to August 1973.  His final DD-214 reflects 15 years, and 
three days of additional active duty service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In March 2005, the veteran testified 
at a hearing before the undersigned.

A review of the claims file shows that the veteran, starting 
in an April 2003 statement, raised a claim of entitlement to 
service connection for an incisional hernia secondary to 
service connected stomach disorder.  Likewise, at the March 
2005 personal hearing, the veteran raised claims of 
entitlement to service connection for residuals of a small 
bowel obstruction secondary to his service connected stomach 
disorder, as well as entitlement to service connection for 
diverticulitis secondary to his service connected stomach 
disorder.  These issues, however, are not currently developed 
or certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate action. 




FINDING OF FACT

The preponderance of the evidence is against showing that the 
veteran's stomach disorder is manifested by moderate anemia, 
with material weight loss, or other symptom combinations 
productive of severe impairment of health. 


CONCLUSION OF LAW

The veteran does not meet the criteria for an increased 
rating for a stomach disorder.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.326, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Codes 7305, 
7346, 7348 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In a November 2002 letter, VA notified the claimant what was 
required to award an increased rating, what actions VA had 
undertaken, and what action he needed to undertake, to 
include submitting authorizations to permit VA to secure 
pertinent records.  In the December 2003 statement of the 
case, the veteran was notified of the laws and regulations 
governing his claim.  Therefore, the duty to notify the 
appellant of the necessary evidence and of his responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

In this case, after the veteran notified VA that he received 
all of his treatment from William C. Retterbush, M.D., at 
South Georgia Medical Center, Louis Smith Memorial Hospital, 
Bruce Herrington, M.D., and Stephen T. Zeigler, M.D., the RO 
and/or the veteran thereafter obtained and associated these 
records with the claims file.  The RO also afforded the 
veteran a VA examination in December 2002 to obtain medical 
opinion evidence as to the current severity of the claimant's 
service connected disability.  

The veteran, at his March 2005 personal hearing, for the 
first time notified VA that he had also received treatment at 
the Valdosta and Gainesville VA Medical Centers.  His 
treatment records from these facilities are not part of the 
record.  Nonetheless, the Board finds that VA adjudication of 
his claim may go forward without requesting these records 
because the veteran also testified that these records show 
treatment for a non service connected small bowel 
obstruction.  The veteran also testified that his adverse 
symptomatology for his stomach disorder had not changed since 
his December 2002 VA examination and that these records would 
not show anemia or a material weight loss.  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) ( the "'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim . . . [and] this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim").  

Accordingly, the Board finds that all available and 
identified medical records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, VA's duty to assist has been fulfilled.

To the extent that VA may have failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim

It is contended that the veteran experiences increased 
symptomatology due to his stomach disorder that warrants an 
increased rating.  It is requested that the veteran be 
afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27. 

A September 1974 rating decision granted service connection 
for a hiatal hernia and duodenal ulcer and rated the 
disorders as noncompensable under 38 C.F.R. § 4.114, 
Diagnostic Code 7346.  More recently, a February 2003 rating 
decision assigned a 40 percent disability rating for the 
veteran's service-connected stomach disorder under 38 C.F.R. 
§ 4.114, Diagnostic Code 7305-7348.  

Initially, the Board notes that the veteran is already 
receiving the maximum rating possible under Diagnostic 
Code 7348.  38 C.F.R. § 4.114.

Under Diagnostic Code 7305, he is entitled to a 60 percent 
rating if his stomach disorder is manifested by symptoms that 
equate to a severe duodenal ulcer with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  Id.

Under Diagnostic Code 7346 (hiatal hernia), he is entitled to 
a 60 percent rating if his stomach disorder is manifested by 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  Id. 

With the above criteria in mind, the Board notes that the 
pertinent medical treatment records do not show that the 
veteran had ever had a problem with anemia or his weight.  
Moreover, the veteran testified at his March 2005 personal 
hearing that his adverse symptomatology did not include 
either anemia or weight loss, since his October 2002 surgery.  
While, following this surgery, he lost approximately 30 
pounds, since that time his weight has stabilized. 

As to the veteran's overall health, while the medical records 
show his undergoing regular care for his stomach disorder 
from a number of private healthcare providers these records 
do not show, either directly or indirectly, that his stomach 
disorder causes a severe impairment to his health.  See July 
2003 letter from Dr. Zeigler (veteran seen for monthly 
follow-ups); March 2005 letter from Dr. Herrington; private 
treatment records from Dr. Herrington dated from August 
through December 2002; and private treatment records from 
Louis Smith Hospital dated from September to October 2002.

In fact, treatment records from Dr. Herrington, dated from 
August through December 2002, show just the opposite.  
Specifically, these records show the veteran described as 
"well developed and nourished" as well as not in any 
apparent distress.  Gastrointestinal examinations conducted 
by Dr. Herrington, dated from August to September 2002, also 
noted that his abdomen was non tender, non distended, with no 
hepatosplenomegaly, masses, or bruitis.  It was opined that 
the surgical scar was well healed.  Records starting in 
October 2002, also noted that his bowel sounds were normal.

When examined by VA in December 2002, for the express purpose 
of determining the current severity of his stomach disorder, 
no adverse symptomatology were complained of or noted on 
examination.  Specifically, after the examiner noted the 
veteran's extensive treatment and surgical history, he 
reported that the claimant reported that he did not have any 
current problems with reflux, heartburn, vomiting, 
hematemesis, melena, dumping syndrome, hypoglycemic reaction, 
sweating, or significant blood loss.  Moreover, the examiner 
reported that, while the record shows the veteran lost 26 
pounds following his October 2002 surgery, he had since 
regained 5 pounds.  The veteran's only current complaint was 
that he had a problem with constipation.  On examination, he 
was in no distress, he was 69 inches tall, he weighed 192 
pounds, he had no pain, and bowel sounds were active.  
Laboratory studies revealed both hemoglobin and hemcherit 
levels that were within normal limits.  The diagnosis was 
history of chronic duodenal ulcer disease, status post 
Billroth II procedure in 1987 with antrectomy and bilateral 
vagotomy, followed by an incisional hernia, status post 
partial gastric resection in October 2002 with conversion to 
Roux-en-Y gastrojejunostmy with residual atonic stomach.  
Finally, the veteran testified at his March 2005 personal 
hearing that his adverse symptomatology had not changed since 
this December 2002 VA examination. 

Given the lack of adverse symptomatology seen by Dr. 
Herrington as well as at the December 2002 VA examiner (i.e., 
no evidence of anemia, material weight loss, or any evidence 
of severe impairment of health), the Board finds that the 
veteran does not meet the criteria for an increased rating 
under 38 C.F.R. § 4.114.  Hence, the benefit sought on appeal 
is denied.

In reaching the above conclusion, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO, or the personal hearing testimony.  
While lay witnesses are competent to describe experiences and 
symptoms that result therefrom, because laypersons are not 
trained in the field of medicine, they are not competent to 
provide medical opinion evidence as to the current severity 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, the veteran's statements, as well 
as those of his representative, addressing the severity of 
the claimant's stomach disorder are not probative evidence as 
to the issue on appeal.

Based on the veteran's written statements to the RO, 
statements to the VA examiner, and personal hearing testimony 
that his stomach disorder greatly interferes with him 
obtaining and/or maintaining employment, the Board considered 
the application of 38 C.F.R. § 3.321(b)(1) (2004).  The 
evidence, however, does not objectively show that the stomach 
disorder presents an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  Id.  There simply is no 
objective evidence that his stomach disorder has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
(2004) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).

The Board also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim for an increased rating for a stomach disorder must 
be denied.

Finally, the Board acknowledges the fact that the appellant's 
illness adversely affects his ability to live life to the 
fullest.  Still, the assignment of a compensable rating in 
itself is an acknowledgement that the disorder affects his 
capabilities.  VanHoose v. Brown, 4 Vet. App. 361 (1993).  Of 
course, should the veteran's symptoms increase even further 
he should file a new claim.  His disability will then be 
evaluated based on the evidence available at that time.


ORDER

Entitlement to an increased rating for a stomach disorder, 
currently evaluated as 40 percent disabling, is denied. 


REMAND

With respect to the issue of entitlement to an effective date 
prior to September 29, 2002, for the award of a 40 percent 
rating for the stomach disorder, in May 2003 he expressed 
disagreement with the February 2003 rating decision that 
assigned the effective date.  No further action was taken by 
the RO.  Hence, this issue must be remanded to the RO for the 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  

Therefore, this issue is REMANDED for the following:

As to entitlement to an effective date 
prior to September 29, 2002, for the 
award of a 40 percent rating for the 
stomach disorder, the RO should issue a 
statement of the case.  Only if the 
veteran files a timely substantive 
appeal, should the RO return this issue 
to the Board for its review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


